DETAILED ACTION
Claims 1-19 are pending.
Election/Restrictions
The requirement for restriction filed on 14 January 2021 is removed, as the restricted inventions were discovered in the search.
Claim Objections
Claims 5 and 8 are objected to because of the following informalities:  
Claim 5 recites “displacement chamber changes from the low-pressure … opening.” Claim 1 recites “each respective displacement chamber is moved.” Examiner suggests changing “changes” in claim 5 to “moves” as indicated in claim 1, for consistency in terminology across the claims.  
Claim 8 recites “the adjustment element corresponds to a maximum displacement [sic.]” “Corresponds” should be in the form “corresponding,” as shown in claim 9.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“an adjustment element” in claims 1, 2, 4, 5, 8, 9, 11 19, said element appears to be disclosed on page 13 of applicant’s filed specification dated 27 September 2019.
“a stationary control part” in claims 1, 11, 19; said part appears to be disclosed on the bottom half of page 12 of applicant’s filed specification date 27 September 2019.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: “an electric evaluation unit” of dependent claim 15. The above elements are essential or critical in claims 1 and 19 because both independent claim 1 and independent claim 19 recite the limitation “a state variable of the piston machine is determined from a pressure profile.” Since the “state variable,” “determination,” and “pressure profile” are disclosed as executed by the electric evaluation unit (filed specification, 27 September 2019, page 10, lines 17-20), and there is no other claimed structure capable of accomplishing said limitation, the structure of the electric evaluation unit is necessary in both claims 1 and 19.  Likewise, several other dependent claims require the “electric evaluation unit” in order to accomplish their respective claimed functions. Claims 2, 4, 5 recites “the position of the adjustment element determined.” Claim 13 recites “a rotating speed … is determined.” (filed specification, 27 September 2019, page 10, lines 17-20). Since claims 1, 2, 4, 5, 13, and 19 do not recite sufficient structure to accomplish the claimed limitations, the claims are rejected for indefiniteness. Dependent claims 1-18 are accordingly also rejected.
Claim 1 recites the limitation “wherein each respective displacement chamber is moved by way of a connecting opening in an alternating manner so as to overlap a low-pressure control opening, which is situated on a low-pressure side of a stationary control part, and a high-pressure control opening, 
Claim 3 recites the limitation "after separation" in lines 2-3 of the claim.  There is insufficient antecedent basis for this limitation in the claim. The direction of after requires the antecedent of a direction of rotation or use of language that does not require direction. For the limited purpose of examination claim 3 will be interpreted as indicating that “displacement chamber, [moves in a direction of rotation], while [the displacement chamber is] in one switching region …, and after [the displacement chamber] has [separated] … and prior to [the displacement chamber] overlapping[.]”
Claim 3 recites the limitation "prior to overlapping" in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim. The direction of prior requires the antecedent of a direction of rotation or use of language that does not require direction. Claim 3 is being interpreted as recited above.
Claim 3 recites the limitation "each displacement chamber, in one switching region … located after separation from … and prior to overlapping," in lines 1-4 of the claim.  It is unclear whether applicant is referring to the location of the “displacement chamber” or “switching region.” For the 
Claim 6 recites the limitation “connecting opening is open … within a specific angular range.” It is unclear whether the specific angular range refers to the tilt angle of the adjustment element of claim 1 (i.e. swash plate), or to the rotation angle of the rotating cylinder part of claim 1. For the limited purpose of evaluation, it will be interpreted as rotation angle of the rotating cylinder.
Claims 11 and 19 recite the limitation “available volume corresponding … to a maximum displacement volume is at least approximately zero.” “At least approximately zero” is indefinite; it indicates a lowest value of approximately zero, however there is no indication of an upper limit volume limit in general, nor any indication how large a value may be, yet still be considered “approximately zero.” Applicant has disclosed no volume units in the specification, nor has applicant disclosed any ratios between the largest available volume and the minimum available volume, which would apprise the reader of the intended limits of “approximately zero.” Since it is unclear what is meant by “approximately zero,” the claim is rejected for indefiniteness. For the limited purpose of examination, “approximately zero” will be interpreted as “a minimum.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 and 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over Spielvogel (DE 10 2013 207 320) in view of Dantlgraber (DE 198 18 721).
Claim Regarding claim 1, Spielvogel discloses a hydrostatic piston machine, which has a variable displacement volume, comprising: an adjustment element (fig 2, swashplate 35 and/or control piston 36, actuating chamber 37, par 0023, 0026, 0036) that is adjustable to vary the displacement volume (id.), a position of the adjustment element being determinable (pressure in actuating chamber of the control piston can be used to determine stroke volume, and therefore the controller is capable of determining the position of the adjustment element, which is directly related to stroke volume, par 0023; controllers make the determination, par 0027); and a rotating cylinder part (rotating cylinder drum 32, par 0026, rotating, line 274) defining a plurality of cylinder bores (piston bores in cylinder drum, par 0026), each of which includes a respective piston (pistons 33, id.) that is supported on the adjustment element (shoes 34 attached to swash plate 35, par 0026) and delimits a respective displacement chamber (implicitly each piston bore combination has a compression space), wherein each respective displacement chamber is moved (cylinder drum rotates, par 0026) … so as to overlap a low-pressure control opening (implicitly the pump includes an intake of fluid, par 0001), … and a high-pressure control opening (high pressure connection, par 0002), which is situated on a high-pressure side of the stationary control part (valve housing, par 0004),…, the pistons switching direction at a dead center within the two switching regions (implicitly the pistons switch directions between the low pressure and high pressure ports, because a person of ordinary skill would recognize that the low pressure in the pump is caused by the pump pistons moving away from the port, while the high pressure is caused by the piston moving toward the high-pressure port; the dead center is the furthest point a 
Spielvogel does not disclose wherein each respective displacement chamber is moved by way of a connecting opening in an alternating manner so as to overlap [said] low-pressure control opening, which is situated on a low-pressure side of a stationary control part, and [said] high-pressure control opening, which is situated on [said] high-pressure side of the stationary control part, wherein two switching regions are situated on the stationary control part between the low-pressure control opening and the high-pressure control opening.
Dantlgraber teaches an analogous hydrostatic pump wherein each respective displacement chamber is moved by way of a connecting opening (first additional opening 20 of precompression device 23, par 0024) in an alternating manner so as to overlap a low-pressure control opening (low-pressure control opening 13, par 0023), which is situated on a low-pressure side of a stationary control part (control body 12, par 0023, low-pressure opening is on a side of the control body), and a high-pressure control opening (high-pressure control opening 14, par 0023), which is situated on a high-pressure side of the stationary control part (high-pressure opening is on a side of the control body), wherein two 
Regarding claim 2, Spielvogel discloses the hydrostatic piston machine according to claim 1, wherein the state variable is the position of the adjustment element determined from the pressure profile. Spielvogel does not explicitly disclose that the position of the adjustment element determined from the pressure profile. Nevertheless, the limitation is obvious as a simple substitution of one known element for another to obtain predictable results (See MPEP 2141; KSR, 550 U.S. at 418, 82 USPQ2d at 1396). In this case, a person of ordinary skill in the art would recognize based on the structure of Spielvogel that the stroke volume and the position of a swash plate are directly related, as the swash plate is the direct actuator of the pistons (par 0026). Since position of the swash plate and stroke volume are directly related calculating either would achieve the predictable result of indicating pump displacement. Therefore It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to calculate the position of the adjustment element as a substitute for the stroke volume for the predictable result of indicating pump displacement.

Regarding claim 4, Spielvogel discloses the hydrostatic piston machine according to claim 3, further comprising: an electric pressure sensor (electrical pressure sensor, par 0009, on valve housing 15, par 0023)…, wherein the position of the adjustment element is determined from the pressure (stroke volume can be based on pressure in adjusting chamber and high pressure, par 0023).
Dantlgraber further teaches an analogous pressure sensor configured to sense a pressure in the fluid volume.  It would be further obvious to determine the position of the adjustment element in response to pressure in the fluid volume because it was obvious to try based on the art of record. The rule is that when choosing from a finite number of identified predictable potential solutions, with a reasonable expectation of success it is likely the product not of invention but of ordinary skill and common sense, and therefore obvious (KSR, 550 U.S. 398 415-421, 82 USPQ2d 1385, 1395-97 (2007)). In this case, Spielvogel in view of Dantlgraber teach two positions from which to measure high pressure (Spielvogel, pressure sensor 20/21 on the valve housing 15, par 0023) and the fluid volume (Datlgraber pressure sensor can be provided on the additional opening 20 which, par 0011, 0031) 
Regarding claim 5, Spielvogel discloses the hydrostatic piston machine according to claim 4, wherein: the mouth of the connecting line lies in the one switching region in which the respective displacement chamber changes from the low-pressure control opening to the high-pressure control 
Regarding claim 6, Spielvogel in view of Dantlgraber teaches the hydrostatic piston machine according to claim 3, wherein the connecting opening is open simultaneously to the fluid volume and to the high-pressure control opening within a specific angular range and pressurized fluid for building up high pressure flows from the high-pressure control opening by way of the connecting opening and by way of the connecting line to the fluid volume (Dantlgraber fig 5, via throttle 74 and valve block 70 to connection 28 to the additional opening 20; this configuration appears to be a known in the art pre-compression connection between the high-pressure port and the pre-compression opening 20). 
Regarding claim 7, Spielvogel in view of Dantlgraber teaches the hydrostatic piston machine according to claim 3, wherein the fluid volume is throttled by a second connecting line (Dantlgraber, fig 5, throttle 74 connected to high-pressure opening 14, par 0034; examiner notes that the disclosure also uses 74 to indicate a return spring, par 0034) that is permanently connected to the high-pressure side. 
Regarding claim 10, Spielvogel discloses the hydrostatic piston machine according to claim 1, wherein each respective piston is configured without a cavity that is open toward the respective displacement chamber (Spielvogel, fig 2, depicts pistons 33 as flat without a cavity toward the displacement chamber).
Regarding claim 11, Spielvogel discloses the hydrostatic piston machine according to claim 1, wherein an available volume of the respective displacement chamber remaining up to the stationary control part in an inner dead center of the piston in a position of the adjustment element corresponding to a maximum displacement volume is at least approximately zero (Spielvogel includes a displacement chamber with volume at a minimum at its dead center corresponding to maximum displacement, and 
Regarding claim 12, Spielvogel in view of Dantlgraber discloses the hydrostatic piston machine according to claim 1, further comprising: an electric pressure sensor arranged in at least one of the two switching regions configured to detect a pressure in the respective displacement chamber (Dantlgraber, a pressure sensor provided in the additional openings 20, par 0011; when the piston displacement chamber passes over the additional opening 20 during rotation, the pressure sensor will detect pressure in the cylinder). 
Regarding claim 13, Spielvogel discloses the hydrostatic piston machine according to claim 1, wherein a rotating speed of the hydrostatic piston machine is determined from a frequency at which identical or similar pressure profiles succeed one another (Spielvogel, evaluation of pressure pulses per unit time can determine speed, par 0004). 
Regarding claim 14, Spielvogel discloses the hydrostatic piston machine according to claim 1, wherein a high pressure (high-pressure of the pump, par 0021) is determined from a maximum strength (interpreted under BRI as the signal that corresponds to detecting a high pressure) of a signal emitted by a pressure sensor (Spielvogel, a pressure sensor detecting the highest LS pressure passes the signal electrically to control electronics, par 0009). Applicant has not disclosed the means to measure a maximum strength. Under a BRI, maximum strength is interpreted as the strength of the pressure signal that corresponds to the maximum pressure reached.
Regarding claim 15, Spielvogel discloses the hydrostatic piston machine according to claim 1, further comprising: an electric evaluation unit (the pressure value is passed electrically to control module of control electronics, par 0009, 0015) configured to receive electric signals emitted by a 
Regarding claim 16, Spielvogel discloses the hydrostatic piston machine according to claim 15, wherein the electric evaluation unit is configured to determine the displacement volume of the hydrostatic piston machine as the state variable (pressure in actuating chamber of the control piston can be used to determine stroke volume, and therefore position of the adjustment element, which is directly related to stroke volume, par 0023; controllers make the determination, par 0027). 
Regarding claim 17, Spielvogel discloses the hydrostatic piston machine according to claim 15, wherein the electric evaluation unit is further configured to determine at least one of a rotating speed of the hydrostatic piston machine and a high pressure (Spielvogel, evaluation of pressure pulses per unit time can determine speed, par 0004).
Regarding claim 18, Spielvogel discloses the hydrostatic piston machine according to claim 1, wherein the hydrostatic piston machine is configured as a hydrostatic axial piston machine (axial piston pump, par 16, 19, 26, 36). 
Regarding claim 19, Spielvogel discloses a hydrostatic piston machine, which has a variable displacement volume, comprising: an adjustment element (fig 2, swashplate 35 and/or control piston 36, actuating chamber 37, par 0023, 0026, 0036) that is adjustable to vary the displacement volume (id.), a position of the adjustment element being determinable (pressure in actuating chamber of the control piston can be used to determine stroke volume, and therefore the controller is capable of determining the position of the adjustment element, which is directly related to stroke volume, par 0023; controllers make the determination, par 0027); and a rotating cylinder part (rotating cylinder 

Dantlgraber teaches an analogous hydrostatic pump wherein each respective displacement chamber is moved by way of a connecting opening (first additional opening 20 of precompression device 23, par 0024) in an alternating manner so as to overlap a low-pressure control opening (low-pressure control opening 13, par 0023), which is situated on a low-pressure side of a stationary control part (control body 12, par 0023, low-pressure opening is on a side of the control body), and a high-pressure control opening (high-pressure control opening 14, par 0023), which is situated on a high-pressure side of the stationary control part (high-pressure opening is on a side of the control body), wherein two switching regions (fig 2 depicts 2 separations between the high and low pressure ports) are situated on .

Claims 1, 3, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Spielvogel in view of Bozic (FR 3000770).
Regarding claim 1, Spielvogel discloses a hydrostatic piston machine, which has a variable displacement volume, comprising: an adjustment element (fig 2, swashplate 35 and/or control piston 36, actuating chamber 37, par 0023, 0026, 0036) that is adjustable to vary the displacement volume (id.), a position of the adjustment element being determinable (pressure in actuating chamber of the control piston can be used to determine stroke volume, and therefore the controller is capable of determining the position of the adjustment element, which is directly related to stroke volume, par 0023; controllers make the determination, par 0027); and a rotating cylinder part (rotating cylinder drum 32, par 0026, rotating, line 274) defining a plurality of cylinder bores (piston bores in cylinder drum, par 0026), each of which includes a respective piston (pistons 33, id.) that is supported on the adjustment element (shoes 34 attached to swash plate 35, par 0026) and delimits a respective displacement chamber (implicitly each piston bore combination has a compression space), wherein each respective displacement chamber is moved (cylinder drum rotates, par 0026) … so as to overlap a low-pressure control opening (implicitly the pump includes an intake of fluid, par 0001), … and a high-pressure control opening (high pressure connection, par 0002), which is situated on a high-pressure side of the stationary control part (valve housing, par 0004),…, the pistons switching direction at a dead center within the two switching regions (implicitly the pistons switch directions between the low 
Spielvogel does not disclose wherein each respective displacement chamber is moved by way of a connecting opening in an alternating manner so as to overlap [said] low-pressure control opening, which is situated on a low-pressure side of a stationary control part, and [said] high-pressure control opening, which is situated on [said] high-pressure side of the stationary control part, wherein two switching regions are situated on the stationary control part between the low-pressure control opening and the high-pressure control opening.
Bozic teaches an analogous hydrostatic pump wherein each respective displacement chamber is moved by way of a connecting opening (fig 2, 3, openings 36 or 40, par 0034-0035) in an alternating manner so as to overlap a low-pressure control opening (fig 2, 3 low-pressure manifold 30, par 0033), which is situated on a low-pressure side of a stationary control part (platen cover, par 0033, low-  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the details of the low-pressure port, high-pressure port and platen cover as taught by Bozic into the less detailed disclosure of Spielvogel for the expected result of providing the port and valve structure of a hydraulic pump.  Furthermore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the pre-compression device with the first additional opening of Bozic into the combination of Spielvogel in view of Bozic in order to prevent high pressure shock in the hydraulic circuits (par 0035), thereby preventing wear to the hydraulic circuits..
Regarding claim 3, Bozic teaches the hydrostatic piston machine according to claim 1, wherein each displacement chamber, in one switching region of the two switching regions located after separation from one control opening of the low-pressure control opening and the high- pressure control opening, and prior to overlapping the other control opening of the low- pressure control opening and the high-pressure control opening, is connectable to a fluid volume (fig 3, the pre-compression chambers 34 or 38, link cylinders 14 on either side of the manifold 30, 32; a second cylinder linked can broadly be interpreted as the fluid volume, par 0039-0041) via a mouth (fig 3 connections 36, 40, par 0038) of a connecting line (fig 3, either connection 34, and 36 or connection 38 and 40) situated in the one switching region (connections 36 and 40 are between the high-pressure and low-pressure manifolds 30, 32). 

Regarding claim 9, Spielvogel discloses the hydrostatic piston machine according to claim 8, wherein a ratio between a size of the fluid volume (a second cylinder 14, which is connected through pre-compression chamber 34 or 38) and a maximum size of the respective displacement chamber in a position of the adjustment element corresponding to a maximum displacement volume (a first cylinder 14 at maximum displacement) is between 0.3 and 3 (a second cylinder 14 is identical to a first cylinder 14 and therefore is capable of the same maximum displacement volume, which would render a ratio of 1, which is above 0.7 ).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Riedhammer (US 20020108489), Mehta (US 20100150741) and Backe (US 6116871) all disclose variations of a pre-combustion chamber linking a high-pressure port to the switching area between the low-pressure port and the high-pressure port.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354.  The examiner can normally be reached on Mon-Fri 0900-1800.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S LEE/Examiner, Art Unit 3746                                                                                                                                                                                                        
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746